Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the respondent Zoning Board of Appeals granting a variance to the respondent Locks Laboratories, Inc., to erect a building 27 feet below grade, with parking facilities on the roof thereof, on real property adjoining or abutting that of petitioners. The proceeding has been transferred to this court (Civ. Prac. Act, § 1296). Determination unanimously confirmed, without costs. No opinion. Present — Nolan, P, J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.